Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a CON of 16/224,262 12/18/2018 ABN, which is a CON of 15/683,379 08/22/2017 PAT 10201515, which is a DIV of 14/869,080 09/29/2015 PAT 9763907, which is a CON of 13/257,128 11/28/2011 PAT 9161928, which is a 371 of PCT/ES2010/070153 03/15/2010, and claim the foreign priority SPAIN P200900725 with a filing date 03/16/2009.
2.	Claims 17-46 are pending in the application.
Double Patenting
3.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	3.1	Claims 17 and 19-36 are rejected under the judicially created doctrine of   obviousness- type double patenting as being unpatentable independently over claims 5 and 11 of Ruiz et al. US 9,161,928.   Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
		Applicants claim a method to treat a cancer in a subject in need thereof comprising administering to the subject an effective amount of a composition comprising at least a polyunsaturated fatty acid selected from the group consisting of   compound 182A1, compound 204A1 and compound 226A1, see claim 17.  Dependent claims 19-36 further limit the scope of methods, i.e., a specific salt of the compounds and specific cancer in claims 19-30, and administration strategy and dosage in claims 31-36.
	Ruiz et al.  ‘928 claims a method to use for the treatment of a cancer or an inflammatory disease or condition, wherein said compound is administered to a subject in need thereof, and wherein said compound is of formula (I), i.e., 

    PNG
    media_image1.png
    56
    461
    media_image1.png
    Greyscale
, see claim 5 in column 24.  The compounds are compound 182A1, compound 183A1, compound 204A1, and compound 226A1, see claim 11 in columns 24-25.

One having ordinary skill in the art would find the claims 17 and 19-36 prima facie obvious because one would be motivated to employ the methods of use of Ruiz et al.  ‘928 to obtain instant invention.  
The motivation to make the claimed compositions and methods of use derived from the known methods of use of Ruiz et al.  ‘928 would possess similar activity to that which is claimed in the reference.  	

3.2	Claims 18 and 37-46 are rejected under the judicially created doctrine of   obviousness- type double patenting as being unpatentable independently over claims 19 and 20 of Ruiz et al. US 10,201,515.   Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
		Applicants claim a method to treat a neurodegenerative disease in a subject in need thereof comprising administering to the subject an effective amount of a composition comprising at least a polyunsaturated fatty acid selected from the group consisting of   compound 182A1, compound 204A1 and compound 226A1, see claim 18.  Dependent claims 37-46 further limit the scope of methods, i.e., a specific salt of the compounds and specific disease including Alzheimer’s disease in claims 37-40, and administration strategy and dosage in claims 41-46.
	Ruiz et al.  ‘515 claims a method to use for the treatment of a neurodegenerative disease, wherein said compound is administered to a subject in need thereof, using a 
 compound 182A1 and compound 226A1, see claims 19-20 in column 26.

One having ordinary skill in the art would find the claims 18 and 37-46  prima facie obvious because one would be motivated to employ the methods of use of et al.  Ruiz et al.  ‘515 to obtain instant invention.  
The motivation to make the claimed methods of use derived from the known methods of use of Ruiz et al.  ‘515 would possess similar activity to that which is claimed in the reference.  	
3.3	Claims 17 and 18 are rejected under the judicially created doctrine of   obviousness- type double patenting as being unpatentable independently over claims 5 and 14 of Ruiz et al. US 9,907,772.   Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
		Applicants claim a method to treat a cancer in a subject in need thereof comprising administering to the subject an effective amount of a composition comprising at least a polyunsaturated fatty acid selected from the group consisting of   compound 182A1, compound 204A1 and compound 226A1, see claim 17.  
Applicants claim a method to treat a neurodegenerative disease in a subject in need thereof comprising administering to the subject an effective amount of a composition comprising at least a polyunsaturated fatty acid selected from the group consisting of   compound 182A1, compound 204A1 and compound 226A1, see claim 18.  
	Ruiz et al.  ‘772 claims a method to use for the treatment of a neurodegenerative disease or cancer, wherein said compound is administered to a subject in need 
The difference between instant claims and Ruiz et al.  ‘772 is that the instant claims use compound 182A1, compound 204A1 and compound 226A1, while Ruiz et al.  ‘772 uses compound 182A1 and compound 183A2.
One having ordinary skill in the art would find the claims 17-18  prima facie obvious because one would be motivated to employ the methods of use of et al.  Ruiz et al.  ‘772 to obtain instant invention.  
The motivation to make the claimed methods of use derived from the known methods of use of Ruiz et al.  ‘772 would possess similar activity to that which is claimed in the reference.  	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629         



February 17, 2021